Exhibit 10.88

 

FIRST RESTATED PLEDGE AND SECURITY AGREEMENT

 

THIS FIRST RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made and
entered into effective as of December 30, 2003, by and among Nexstar
Broadcasting Group, Inc., a Delaware corporation (successor by merger to Nexstar
Broadcasting Group, L.L.C., a Delaware limited liability company (“Prior
Parent”)) (the “Ultimate Parent”), and the direct or indirect subsidiaries of
the Ultimate Parent from time to time parties hereto (each, a “Pledgor” and,
together with the other signatories hereto and such other entities from time to
time parties hereto pursuant to Section 32 hereof, collectively, the “Pledgors”)
in favor of Bank of America, N.A., as Collateral Agent (in such capacity, the
“Pledgee”).

 

RECITALS:

 

A. Nexstar Finance, L.L.C., a Delaware limited liability company (the “Prior
Borrower”), entered into the Credit Agreement, dated as of January 12, 2001
(such agreement, together with all amendments and restatements, the “2001 Credit
Agreement”), among the Prior Borrower, the Prior Parent, certain Subsidiaries of
the Prior Parent from time to time parties thereto, and the several financial
institutions from time to time parties thereto. In connection with the 2001
Credit Agreement, certain Pledgors executed the Pledge and Security Agreement,
dated as of January 12, 2001 (such agreement, together with all amendments and
restatements, the “Existing Pledge Agreement”).

 

B. Prior Borrower, Prior Parent, and certain financial institutions entered into
the Second Amended and Restated Credit Agreement, dated as of February 13, 2003
(such agreement, together with all amendments and restatements, the “Existing
Credit Agreement”), which restated in its entirety the 2001 Credit Agreement. In
connection with the Existing Credit Agreement, certain Pledgors executed the
Confirmation Agreement for the Pledge and Security Agreement, dated as of
February 13, 2003, pursuant to which such Pledgors confirmed their obligations
pursuant to the Existing Pledge Agreement with respect to the Existing Credit
Agreement.

 

C. Nexstar Broadcasting, Inc., a Delaware corporation and successor by merger to
Prior Borrower (the “Borrower”), is a party to the Third Amended and Restated
Credit Agreement, dated as of December 30, 2003 (such agreement, together with
all amendments and restatements, the “Credit Agreement”), among the Borrower,
the Ultimate Parent, certain Subsidiaries of the Ultimate Parent from time to
time parties thereto, the several financial institutions from time to time
parties thereto (the “Banks”), and Bank of America, N.A., as Administrative
Agent for the Banks (in such capacity and together with its successors in such
capacity in such capacity, the “Administrative Agent”), pursuant to which the
Banks have severally agreed to make loans to the Borrower, and Bank of America,
N.A. (the “Issuing Bank”) has agreed to issue letters of credit for the account
of the Borrower, upon the terms and conditions set forth therein. The Credit
Agreement restates in its entirety the Existing Credit Agreement. The Banks, the
Issuing Bank, the Administrative Agent, and the Collateral Agent (including in
its capacity as Pledgee) are collectively the “Bank Creditors.” Capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreement.

 

J-1

Pledge and Security Agreement



--------------------------------------------------------------------------------

D. The Borrower may also from time to time be party to one or more Interest Rate
Protection Agreements with any Bank or an Affiliate of any Bank (even if any
such Bank ceases to be a Bank under the Credit Agreement for any reason), and
their successors and assigns, if any (collectively, the “Interest Rate
Protection Creditors”) providing for protection against fluctuations in interest
rates.

 

E. Each Pledgor (other than the Borrower) has guaranteed the obligations and
liabilities of the Borrower under the Loan Documents and the Interest Rate
Protection Agreements pursuant to the First Restated Guaranty, dated as of even
date herewith (the “Nexstar Guaranty”), made by such Pledgors to and in favor of
the Guaranteed Parties (as defined therein).

 

F. Each Pledgor has also guaranteed certain obligations and liabilities
(“Mission Obligations”) of Mission Broadcasting, Inc. (“Mission”) pursuant to
the First Restated Guaranty, dated as of December 30, 2003 (such agreement,
together with all amendments and restatements, the “Mission Guaranty”), made by
such Pledgor to and in favor of the Guaranteed Parties (as defined therein,
herein called the “Mission Creditors”), which obligations and liabilities arise
in connection with (i) the Second Amended and Restated Credit Agreement, dated
as of December 30, 2003 (such agreement, together with all amendments and
restatements, the “Mission Credit Agreement”), among Mission, the several
financial institutions from time to time parties thereto, and Bank of America,
N.A. as Administrative Agent, and (ii) certain interest rate protection
agreements. The Mission Guaranty restates in its entirety the Nexstar Guaranty
of Mission Obligations, dated as of January 12, 2001, made by certain Pledgors.
The Bank Creditors, the Interest Rate Protection Creditors, and the Mission
Creditors are hereinafter from time to time collectively referred to as the
“Secured Creditors.”

 

G. It is a condition precedent to each of the above-described extensions of
credit that are to be made on or after the date hereof that the Pledgors execute
and deliver this Agreement in favor of the Pledgee.

 

H. Accordingly, each Pledgor desires to execute this Agreement in order to
satisfy each such condition.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Pledgee for the
benefit of the Secured Creditors and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Creditors as follows:

 

1. Defined Terms. The following terms shall have the meanings herein specified
unless the context otherwise requires. Such definitions shall be equally
applicable to the singular and plural forms of the terms defined.

 

“Acceleration Event” means the acceleration prior to the stated final maturity
of, or the failure to pay at stated final maturity, any of the Primary
Obligations (as defined in Section 18(b)); provided, that any such Acceleration
Event shall cease to exist upon payment in full of the Primary Obligations so
accelerated or not paid.

 

J-2

Pledge and Security Agreement



--------------------------------------------------------------------------------

“Agreement” means this Pledge and Security Agreement, together with all
amendments and restatements hereto.

 

“Bankruptcy Default” means any Event of Default with respect to any Pledgor
pursuant to Section 9.01(f) or (g) of the Credit Agreement or under any
analogous provision of the Interest Rate Protection Agreements or the Mission
Guaranty.

 

“Class” means each class of the Secured Creditors, i.e., whether (a) the Bank
Creditors as holders of the Loan Document Obligations (as defined in Section
3(a)), or (b) the Interest Rate Protection Creditors as holders of the Interest
Rate Protection Obligations (as defined in Section 3(a)), or (c) the Mission
Creditors, as holders of the Mission Guaranty Obligations (as defined in Section
3(a)).

 

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement or an event of default under any other Secured Debt Document.

 

“Lien Termination Date” shall be the date on which (a) all Obligations (other
than indemnities for which no request for payment has been made) have been
indefeasibly paid in full, the Credit Agreement and all other Loan Documents,
and all Letters of Credit and commitments thereunder have been terminated, all
Interest Rate Protection Agreements have been terminated, and the obligations of
the Pledgors under the Mission Guaranty have terminated or (b) the Pledgee and,
to the extent required by Section 11.01(a)(vii) of the Credit Agreement, each of
the Banks shall have released all of the Pledged Collateral.

 

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interests in other limited liability
companies), at any time owned or represented by any LLC Interest.

 

“LLC Interests” means all limited liability company interests and rights to
acquire limited liability company interests at any time owned by any Pledgor of
any limited liability company.

 

“Notes” means (a) all promissory notes at any time issued to any Pledgor by any
other Pledgor and (b) all other promissory notes from time to time issued to, or
held by, each Pledgor.

 

“Notified Acceleration Event” means any Acceleration Event with respect to which
the Majority Banks have given written notice to the Administrative Agent that a
Notified Acceleration Event exists; provided that such written notice may only
be given if such Acceleration Event is continuing and; provided, further, that
any such Notified Acceleration Event shall cease to exist once there is no
longer any Acceleration Event with respect thereto in existence.

 

“Ownership Interests” means all of the Securities, Partnership Interests and LLC
Interests.

 

J-3

Pledge and Security Agreement



--------------------------------------------------------------------------------

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interests in other partnerships), at any time owned or represented
by any Partnership Interest.

 

“Partnership Interests” means all partnership interests and rights to acquire
partnership interests at any time owned by any Pledgor of any partnership.

 

“Pledged Collateral” means all Pledged Ownership Interests together with all
proceeds thereof, including any securities and moneys received and at the time
held by the Pledgee hereunder.

 

“Pledged Corporation” means any corporation, any stock, other equity interest or
rights to acquire equity interests of which is pledged by any Pledgor hereunder.

 

“Pledged Limited Liability Company” means any limited liability company, any
units, limited liability company interests or rights to acquire units or limited
liability company interests of which are pledged by any Pledgor hereunder.

 

“Pledged LLC Interests” means all LLC Interests pledged or required to be
pledged hereunder.

 

“Pledged Notes” means all Notes at any time pledged or required to be pledged
hereunder.

 

“Pledged Ownership Interests” means all Pledged Securities, Pledged Partnership
Interests and Pledged LLC Interests.

 

“Pledged Partnership” means any partnership, any partnership interests or rights
to acquire partnership interests of which are pledged by any Pledgor hereunder.

 

“Pledged Partnership Interests” means all Partnership Interests pledged or
required to be pledged hereunder.

 

“Pledged Securities” means all Pledged Stock and all Pledged Notes.

 

“Pledged Stock” means all Stock at any time pledged or required to be pledged
hereunder.

 

“Requisite Creditors” of any Class means (a) with respect to the Loan Document
Obligations, the holders of more than 50% of all such obligations outstanding
from time to time under the Loan Documents, (b) with respect to the Interest
Rate Protection Obligations, the holders of more than 50% of all such
obligations outstanding from time to time under the Interest Rate Protection
Agreements, and (c) with respect to the Mission Guaranty Obligations, the
holders of more than 50% of the Mission Guaranty Obligations.

 

“Secured Debt Documents” means (a) the Credit Agreement, (b) the Mission Credit
Agreement, (c) the other Loan Documents (as defined in each of the Credit

 

J-4

Pledge and Security Agreement



--------------------------------------------------------------------------------

Agreement and the Mission Credit Agreement), and (d) the Interest Rate
Protection Agreements.

 

“Securities” means all of the Stock and Notes.

 

“Security Agreement” means the First Restated Security Agreement, dated as of
December 30, 2003, among the Pledgors and the Pledgee.

 

“Stock” means (a) with respect to corporations incorporated under the laws of
the United States or any state or territory thereof (each a “Domestic
Corporation”), all of the issued and outstanding shares of capital stock and
other equity interests and rights to acquire capital stock and other equity
interests of any Domestic Corporation at any time owned by any Pledgor and (b)
with respect to corporations not Domestic Corporations (each a “Foreign
Corporation”), all of the issued and outstanding shares of capital stock and
rights to acquire capital stock and other equity interests of any Foreign
Corporation at any time directly owned by any Pledgor; provided that such
Pledgor shall not be required to pledge hereunder more than 65% of the total
combined voting power of all classes of capital stock of any Foreign Corporation
entitled to vote.

 

2. Pledge. Each Pledgor hereby pledges to the Pledgee for the benefit of each of
the Secured Creditors, and grants to the Pledgee for the benefit of each of the
Secured Creditors, a first priority security interest in, the following:

 

(a) (i) All of the Securities outstanding on the date hereof;

 

(ii) all additional Securities from time to time acquired (by purchase, stock
dividend or otherwise) at any time or from time to time after the date hereof by
such Pledgor and any other securities, options or rights received by such
Pledgor pursuant to any reclassification, reorganization, increase or reduction
of capital or stock dividend or in substitution of or in exchange for any of the
Securities so that all of the issued and outstanding capital stock of any
corporation owned by such Pledgor will continue to be pledged to the Pledgee;
provided that no Pledgor shall be required at any time to pledge hereunder (x)
any promissory notes issued to such Pledgor by any Subsidiary of such Pledgor
which is a Foreign Corporation, or (y) any Stock which represents more than 65%
of the total combined voting power of all classes of capital stock of any
Foreign Corporation entitled to vote;

 

(iii) the certificates or instruments representing the Securities referred to in
clauses (a)(i) and (a)(ii) above; and

 

(iv) all dividends, cash, instruments and other property or proceeds from time
to time received, receivable or otherwise distributed or distributable in
respect of or in exchange for any or all of the Securities referred to in
clauses (a)(i) and (a)(ii) above.

 

(b) All of the Partnership Interests and all of such Pledgor’s right, title and
interest in each Pledged Partnership, including without limitation:

 

(i) all the capital thereof and such Pledgor’s interest in all profits, losses,
Partnership Assets and other distributions (other than distributions not
prohibited by Section 8.10 of the Credit Agreement) to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

 

J-5

Pledge and Security Agreement



--------------------------------------------------------------------------------

(ii) all other payments due or to become due to such Pledgor in respect of such
Partnership Interests, whether under any limited partnership agreement or
otherwise, and whether as contractual obligations, damages, insurance proceeds
or otherwise;

 

(iii) all of such Pledgor’s claims, rights, powers, privileges, authority,
options, security interest, Liens and remedies, if any, under any limited
partnership agreement or at law or otherwise in respect of such Partnership
Interests;

 

(iv) all present and future claims, if any, of such Pledgor against any Pledged
Partnership for moneys loaned or advanced, for services rendered or otherwise;

 

(v) all of such Pledgor’s rights under any partnership agreement or at law to
exercise and enforce every right, power, remedy, authority, option and privilege
of such Pledgor relating to such Partnership Interest, including any power to
terminate, cancel or modify any general or limited partnership agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Partnership Interests and any
Pledged Partnership, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect, or receipt for any of
the foregoing or for any Partnership Asset, to enforce or execute any checks, or
other instruments or orders, to file any claims and to take any action in
connection with any of the foregoing;

 

(vi) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(vii) all additional Partnership Interests at any time or from time to time
after the date hereof acquired by such Pledgor in any manner; and

 

(viii) to the extent not otherwise included, all proceeds of any or all of the
foregoing.

 

J-6

Pledge and Security Agreement



--------------------------------------------------------------------------------

(c) All of the LLC Interests and all of such Pledgor’s right, title and interest
in each Pledged Limited Liability Company, including without limitation:

 

(i) all the capital thereof and such Pledgor’s interest in all profits, losses,
Limited Liability Company Assets and other distributions (other than
distributions not prohibited by Section 8.10 of the Credit Agreement) to which
such Pledgor shall at any time be entitled in respect of such LLC Interests;

 

(ii) all other payments due or to become due to such Pledgor in respect of such
LLC Interests, whether under any limited liability company agreement or
otherwise, and whether as contractual obligations, damages, insurance proceeds
or otherwise;

 

(iii) all of its claims, rights, powers, privileges, authority, options,
security interest, Liens and remedies, if any, under any limited liability
company agreement or at law or otherwise in respect of such LLC Interests;

 

(iv) all present and future claims, if any, of such Pledgor against any Pledged
Limited Liability Company for moneys loaned or advanced, for services rendered
or otherwise;

 

(v) all of such Pledgor’s rights under any limited liability company agreement
or at law to exercise and enforce every right, power, remedy, authority, option
and privilege of such Pledgor relating to such LLC Interests, including any
power to terminate, cancel or modify any limited liability company agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such LLC Interests and any Pledged
Limited Liability Company, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect, or receipt for any of
the foregoing or for any Limited Liability Company Asset, to enforce or execute
any checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing;

 

(vi) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(vii) all additional LLC Interests at any time or from time to time after the
date hereof acquired by such Pledgor in any manner; and

 

(viii) to the extent not otherwise included, all proceeds of any or all of the
foregoing.

 

J-7

Pledge and Security Agreement



--------------------------------------------------------------------------------

3. Security for Obligations. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

(a) the full and prompt payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of (i) all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of such Pledgor to the Bank
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Loan Document to which such Pledgor is a party or its
property is subject and due performance and compliance by such Pledgor with the
terms of each such Loan Document to which such Pledgor is a party or its
property is subject (the “Loan Document Obligations”), (ii) all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities of such Pledgor to the
Interest Rate Protection Creditors, now existing or hereafter incurred under,
arising out of or in connection with the Interest Rate Protection Agreements,
including all obligations of such Pledgor under any Guaranty in respect of the
Interest Rate Protection Agreements (the “Interest Rate Protection
Obligations”), and (iii) all obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of such Pledgor to the Mission Creditors, now existing and
hereafter incurred under, arising out of or in connection with the Mission
Guaranty (the “Mission Guaranty Obligations”);

 

(b) any and all sums advanced by the Pledgee in order to preserve the Pledged
Collateral or preserve its security interest in the Pledged Collateral;

 

(c) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (a) and (b)
above, so long as an Event of Default (such term, as used in this Agreement
shall in any event include, without limitation, any payment default (after the
expiration of any applicable grace period) of any Obligations (as defined
below)) shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
or realizing on the Pledged Collateral, or of any exercise by the Pledgee of its
rights hereunder (including, without limitation, all transfer taxes (other than
income and franchise taxes) arising as a result of any dissolution of a Pledged
Partnership or Pledged Limited Liability Company), together with reasonable
attorneys’ fees and court costs; and

 

(d) all amounts paid by any Secured Creditor to which such Secured Creditor has
the right to reimbursement under Sections 20 and 21 of this Agreement;

 

all such obligations, liabilities, sums and expenses set forth in clauses (a)
through (d) of this Section 3 being collectively called the “Obligations”, it
being acknowledged and agreed that the Obligations shall include extensions of
credit described above, whether outstanding on the date of this Agreement or
extended from time to time after the date of this Agreement.

 

4. Delivery of Pledged Collateral; Uncertificated Ownership Interests.

 

(a) All certificates or instruments representing or evidencing the Pledged
Collateral are simultaneously herewith being delivered to the Pledgee to be held
by or at the direction of the Pledgee pursuant hereto and are to be accompanied
by duly executed instruments of transfer or assignment, endorsed in blank in the
case of promissory notes

 

J-8

Pledge and Security Agreement



--------------------------------------------------------------------------------

and accompanied by undated stock powers duly executed in blank by the respective
Pledgor (and accompanied by any transfer tax stamps required in connection with
the pledge, with signatures appropriately guaranteed to the extent required) in
the case of capital stock, or such other instruments of transfer as are
reasonably acceptable to the Pledgee. The Pledgee shall have the right, at any
time in its reasonable discretion and without notice to any Pledgor, to (i)
transfer to any of its nominees any or all of the Pledged Collateral, subject
only to the revocable rights specified in Section 8(a) of this Agreement and to
applicable law and (ii) if an Event of Default shall have occurred and be
continuing, to register any or all of the Pledged Collateral in its own name. In
addition, the Pledgee shall have the right at any time to exchange certificates
or instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations.

 

(b) Notwithstanding anything to the contrary contained in clause (a) above, if
any Pledged Ownership Interests (whether now owned or hereafter acquired) are
uncertificated securities, uncertificated partnership interests or
uncertificated limited liability company interests, as the case may be, the
respective Pledgor shall promptly notify the Pledgee thereof, and shall promptly
take all actions required to perfect the security interest of the Pledgee under
applicable law (including, in any event, under Article 8 or 9 of the New York
Uniform Commercial Code, if applicable). Each Pledgor further agrees to take
such actions as the Pledgee reasonably deems necessary or desirable to effect
the foregoing and to permit the Pledgee to exercise any of its rights and
remedies hereunder, and agrees to provide an opinion of counsel reasonably
satisfactory to the Pledgee with respect to any such pledge of uncertificated
Ownership Interests promptly upon request of the Pledgee.

 

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

 

(a) All of the Stock owned by such Pledgor on the date hereof is described under
such Pledgor’s name in Schedule A hereto, which Stock consists of the number and
class of Stock and constitutes the percentage ownership of each class of Stock
of the relevant Pledged Corporation as is described in Schedule A hereto.

 

(b) All of the Notes owned by such Pledgor on the date hereof are described
under such Pledgor’s name in Schedule A hereto.

 

(c) All of the Partnership Interests owned by such Pledgor on the date hereof
are described under such Pledgor’s name in Schedule A hereto, which Partnership
Interests consist of the number and class of Partnership Interests and
constitute the percentage ownership of each class of Partnership Interests of
the relevant Pledged Partnership as is described on Schedule A hereto.

 

(d) All of the LLC Interests owned by such Pledgor on the date hereof are
described under such Pledgor’s name in Schedule A hereto, which LLC Interests
consist of the number and class of LLC Interests and constitute the percentage
ownership of each class of LLC Interests of the relevant Pledged Limited
Liability Company as is described on Schedule A hereto.

 

J-9

Pledge and Security Agreement



--------------------------------------------------------------------------------

(e) All of the shares and interests of Pledged Stock, Pledged Partnership
Interests and Pledged LLC Interests hereunder (i) have been duly authorized and
validly issued, (ii) are fully paid and non-assessable and (iii) are not subject
to any options, warrants, calls, preemptive rights, voting agreements, or
commitments of any character whatsoever relating to any of the Pledged Stock,
Pledged Partnership Interests or Pledged LLC Interests other than options in
favor of the Ultimate Parent.

 

(f) Such Pledgor is the sole record and beneficial owner of the Pledged
Collateral pledged by it hereunder, and has good and marketable title thereto,
free and clear of any Lien except for the Lien created by this Agreement.

 

(g) Such Pledgor has full power, authority, legal right and requisite authority
to pledge, assign, transfer and deliver the Pledged Collateral being pledged by
it to the Pledgee as provided herein.

 

(h) This Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor,
enforceable against such Pledgor in accordance with its terms except as
enforcement of remedies may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles of general applicability.

 

(i) The pledge, assignment and delivery to the Pledgee by such Pledgor of
Pledged Collateral pursuant to this Agreement creates a valid and, upon the
filing of any UCC-1 financing statements required to be filed under Article 9 of
the Uniform Commercial Code as in effect in any relevant jurisdictions on the
date hereof, perfected first priority security interest in such Pledged
Collateral and the proceeds thereof securing the payment of the Obligations, and
subject to no prior Lien or encumbrance or to any agreement purporting to grant
to any third party a Lien or encumbrance on the property or assets of such
Pledgor which would include such Pledged Collateral (other than Permitted
Liens).

 

(j) No consent, authorization, approval, or other action by, and no notice to or
filing with, any Governmental Authority, regulatory body or other Person is
required either (i) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by such Pledgor or (ii) for the exercise by the Pledgee of the voting
or other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement (except as may be required (x) in
connection with such disposition by laws affecting the offering and sale of
securities generally and (y) by the Communications Act of 1934, as amended, and
the rules, regulations and policies of the FCC).

 

(k) The execution, delivery and performance of this Agreement is not in conflict
with and does not violate any material instrument or agreement to which such
Pledgor is a party or by which such Pledgor or its property is bound.

 

(l) To each Pledgor’s knowledge, each of the Pledged Notes constitutes, or when
executed by the obligor thereof, will constitute, the legal, valid and binding

 

J-10

Pledge and Security Agreement



--------------------------------------------------------------------------------

obligation of such obligor, enforceable in accordance with its terms, except to
the extent that the enforcement of remedies may by limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(m) Each limited partnership agreement or limited liability company agreement is
the legal, valid and binding obligation of the parties thereto, enforceable in
accordance with its terms and, together with this Agreement, contains the entire
agreement among the parties thereto and the Pledgors relating to the subject
matter thereof. No Pledgor is in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any limited
partnership agreement or limited liability company agreement to which such
Pledgor is a party, and no Pledgor is in violation of any other material
provisions of any partnership agreement or limited liability company agreement
to which such Pledgor is a party, or otherwise in default or violation
thereunder. At no time in the past has any Pledgor been in default for the
payment of any portion of a mandatory capital contribution or in violation of
any other material provisions of any limited partnership agreement or limited
liability company agreement to which such Pledgor is a party or otherwise in
default or violation thereunder other than those which have been cured or waived
prior to the date of this Agreement. No Pledged Partnership Interest or Pledged
LLC Interest is subject to any defense, offset or counterclaim, nor have any of
the foregoing been asserted or alleged against such Pledgor by any Person with
respect thereto. No partnership agreement, certificate of limited partnership,
limited liability company agreement, certificate of organization or other
organization or governance agreement of any Pledged Partnership or Pledged
Limited Liability Company provides that any interest in such Pledged Partnership
or Pledged Limited Liability Company is a security governed by Article 8 of the
Uniform Commercial Code. There are no certificates, instruments, documents or
other writings (other than the limited partnership agreements, limited liability
company agreements and certificates delivered to the Pledgee) which evidence any
Partnership Interest or LLC Interest of such Pledgor.

 

(n) Other than financing statements in favor of Bank of America, N.A. as
Collateral Agent in connection with the Existing Credit Agreement, there are no
currently effective financing statements under the Uniform Commercial Code
covering any property which is now or hereafter may be included in the Pledged
Collateral.

 

(o) The chief executive office and principal place of business of such Pledgor
and the sole location where the records of such Pledgor with respect to the
Pledged Collateral are kept are located at the address set forth for such
Pledgor on Schedule B attached hereto. Since the later of (i) January 12, 2001,
and (ii) the date such Pledgor became a Subsidiary of the Ultimate Parent, the
chief executive office of such Pledgor has not been located at any address not
indicated on Schedule B hereto.

 

(p) Schedule B hereto is a complete and correct description of the jurisdiction
under the laws of which such Pledgor is organized, the complete and correct name
of such Pledgor as reflected in the records of the jurisdiction of organization
of such Pledgor, the entity type, and the entity or organizational
identification number issued by

 

J-11

Pledge and Security Agreement



--------------------------------------------------------------------------------

the appropriate authority of the jurisdiction of organization of such Pledgor.
Such Pledgor is not organized under the laws of any jurisdiction other than as
indicated on Schedule B hereto. Since the later of (i) January 12, 2001, and
(ii) the date such Pledgor became a Subsidiary of the Ultimate Parent, such
Pledgor has not changed its jurisdiction of organization or type of entity
(including any merger, consolidation or acquisition) other than as indicated on
Schedule B hereto.

 

(q) Except as described on Schedule C of the Security Agreement, as of the date
hereof, no Pledgor has or operates nor has had or operated in any jurisdiction
within since the later of (i) January 12, 2001, and (ii) the date such Pledgor
became a Subsidiary of the Ultimate Parent, under any name except its legal name
as set forth on the signature pages hereto.

 

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement, regardless of any investigation made
by the Secured Creditors or on their behalf.

 

6. Covenants. Each Pledgor covenants and agrees as follows:

 

(a) Such Pledgor will defend the right, title and security interest of the
Pledgee and the Secured Creditors in and to the Pledged Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever.

 

(b) Such Pledgor will have like title to and right to pledge any other property
at any time hereafter pledged to the Pledgee as Pledged Collateral hereunder and
will likewise defend the right thereto and security interest therein of the
Pledgee and the Secured Creditors.

 

(c) Such Pledgor will take no action which would violate any of the terms of any
Secured Debt Document.

 

(d) The Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
constitute, and will at all times hereafter continue to constitute, in the
aggregate, all of the stock, partnership interests, limited liability company
interests, and all other equity interests and rights to acquire any stock,
partnership interests, limited liability company interests and other equity
interests, as applicable, of each Pledged Corporation, Pledged Partnership or
Pledged Limited Liability Company, as applicable.

 

(e) Such Pledgor shall not create, and shall not permit any Pledged Corporation,
Pledged Partnership or Pledged Limited Liability Company to create, any options
or rights or other agreements to sell or otherwise transfer, nor sell or
otherwise transfer, any stock, partnership interests, limited liability company
interests, or other equity interests, as applicable.

 

(f) Such Pledgor will not sell, assign, or otherwise dispose of, grant any
option with respect to, or mortgage, pledge, grant a security interest in or
otherwise encumber any of the Pledged Collateral or any interest therein, or
suffer any of the same to exist other than options in favor of the Ultimate
Parent; and any sale, assignment,

 

J-12

Pledge and Security Agreement



--------------------------------------------------------------------------------

option, mortgage, pledge, security interest or other encumbrance or disposition
of any nature whatsoever made in violation of this covenant shall be a nullity
and of no force and effect, and upon demand of the Pledgee, shall forthwith be
canceled or satisfied by an appropriate instrument in writing, except as
permitted by the Credit Agreement.

 

(g) Such Pledgor will not, without the prior written consent of the Pledgee,
execute and, until the Lien Termination Date, there will not ever be on file in
any public office, any enforceable financing statement or statements covering
any or all of the Pledged Collateral, except financing statements filed or to be
filed in favor of the Pledgee (or its predecessor or successors, if any) as
secured creditor.

 

(h) Each Pledgor shall give the Pledgee prompt notice of any written claim
relating to the Pledged Collateral. Each Pledgor shall deliver to the Pledgee a
copy of each other demand, notice or document received by it which may adversely
affect the Pledgee’s interest in the Pledged Collateral promptly upon, but in
any event within 10 days after, such Pledgor’s receipt thereof.

 

(i) No Pledgor shall withdraw as a general partner or limited partner of any
Pledged Partnership or as a member of any Pledged Limited Liability Company, or
file or pursue or take any action which may, directly or indirectly, cause a
dissolution or liquidation of or with respect to any Pledged Corporation,
Pledged Partnership or Pledged Limited Liability Company or seek a partition of
any property of any Pledged Partnership or Pledged Limited Liability Company,
except as permitted by the Credit Agreement.

 

(j) No Pledged Partnership or Pledged Liability Company shall amend or restated
its partnership agreement, certificate of limited partnership, limited liability
company agreement, certificate of organization or other organization or other
governance document to provide that any interest in such Pledged Partnership or
Pledged Limited Liability Company is a security governed by Article 8 of the
Uniform Commercial Code or permit any interest in such Pledged Partnership or
Pledged Limited Liability Company to be evidenced by a certificate, instrument,
document or other writing (other than the limited partnership agreements,
limited liability company agreements and certificates delivered to the Pledgee).

 

(k) No Pledgor shall (except as permitted by and subject to compliance with the
Credit Agreement and other Loan Documents) change its jurisdiction of
organization, organize itself in an additional jurisdiction, change its type of
entity, or merge or consolidate with or acquire any other Person until (i) it
shall have given to the Pledgee not less than 30 days prior written notice of
its intention to do so, clearly describing such new jurisdiction, entity type,
merger, consolidation or acquisition and providing such other information in
connection therewith as the Pledgee may reasonably request, (ii) with respect to
such new jurisdiction, entity type, merger, consolidation or acquisition, it
shall have taken all action necessary to maintain the security interest of the
Pledgee in the Pledged Collateral and the priority intended to be granted and
perfected hereby at all times fully perfected and in full force and effect,
(iii) at the reasonable request of the Pledgee, it shall have furnished an
opinion of counsel in form and substance reasonably acceptable to the Pledgee to
the effect that all financing or

 

J-13

Pledge and Security Agreement



--------------------------------------------------------------------------------

continuation statements and amendments or supplements thereto have been filed in
the appropriate filing office or offices, and all other actions (including,
without limitation, the payment of all filing fees and taxes, if any, payable in
connection with such filings) have been taken, in order to perfect (and maintain
the perfection and priority of) the security interest granted hereby and (iv)
the Pledgee shall have received evidence that all other actions (including,
without limitation, the payment of all filing fees and taxes, if any, payable in
connection with such filings) have been taken, in order to perfect (and maintain
the perfection and priority of) the security interest granted hereby.

 

(l) No Pledgor shall move its chief executive office, principal place of
business, or such location of records unless (i) it shall have given to the
Pledgee not less than 30 days prior written notice of its intention so to do,
clearly describing such new location and providing such other information in
connection therewith as the Pledgee may reasonably request and (ii) with respect
to such new location, it shall have taken all action, reasonably satisfactory to
the Pledgee, to maintain the security interest of the Pledgee in the Pledged
Collateral and the priority intended to be granted hereby at all times fully
perfected and in full force and effect.

 

(m) No Pledgor shall change its legal name or assume or operate in any
jurisdiction under any trade, fictitious or other name unless (i) it shall have
given to the Pledgee not less than 30 days prior written notice of its
commencing to do so, clearly describing such new name and the jurisdictions in
which such new name shall be used and providing such other information in
connection therewith as the Pledgee may reasonably request and (ii) with respect
to such new name, it shall have taken all reasonable action, reasonably
satisfactory to the Pledgee, to maintain the security interest of the Pledgee in
the Pledged Collateral and the priority intended to be granted hereby at all
times fully perfected and in full force and effect.

 

(n) Each Pledgor that is a Pledged Corporation, Pledged Partnership or Pledged
Limited Liability Company hereby agrees to (i) register the pledge of such
Ownership Interests in such Pledged Corporation, Pledged Partnership or Pledged
Limited Liability Company’s books, and (ii) comply, without further consent or
authorization from the Person that pledged such Ownership Interests, with all
instructions of the Pledgee that are given pursuant to a right or remedy granted
under this Agreement and in accordance with the terms of this Agreement.

 

(o) Each Pledgor agrees to authenticate and deliver to the Pledgee such
financing statements, continuations, and amendments, in form reasonably
acceptable to the Pledgee, as the Pledgee may from time to time reasonably
request or as are necessary or desirable in the opinion of the Pledgee to
establish and maintain a valid, enforceable, first-priority, perfected security
interest in the Pledged Collateral as provided herein and the other rights and
security contemplated hereby, all in accordance with the Uniform Commercial Code
as enacted in any and all relevant jurisdictions or any other relevant law. Each
Pledgor will pay any applicable filing fees and related expenses. Each Pledgor
authorizes the Pledgee to file any such financing statements, continuations, and
amendments without the signature of such Pledgor.

 

J-14

Pledge and Security Agreement



--------------------------------------------------------------------------------

7. Further Assurances; Supplements.

 

(a) Each Pledgor agrees that at any time and from time to time, at the expense
of such Pledgor, such Pledgor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Pledgee may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Pledgee to exercise and enforce its rights and remedies hereunder
with respect to any Pledged Collateral.

 

(b) Each Pledgor will defend the title to the Pledged Collateral and the Liens
of the Pledgee thereon against the claim of any Person and will maintain and
preserve such Liens and the priority of such Liens until the Lien Termination
Date.

 

(c) Each Pledgor will, upon obtaining any additional Ownership Interests, pledge
all such additional Ownership Interests (and certificates or instruments
representing Ownership Interests) and promptly (and in any event within three
Business Days) deliver to the Pledgee a Supplement to Pledge and Security
Agreement, duly executed by such Pledgor, in substantially the form of Annex A
hereto (a “Supplement to Pledge and Security Agreement”), identifying the
additional Ownership Interests which are pledged pursuant to Section 2(a)(ii),
b(vii) and c(vii) of this Agreement; provided that no Pledgor shall be required
at any time to pledge hereunder (i) any promissory notes issued to such Pledgor
by any Subsidiary of such Pledgor which is a Foreign Corporation, or (ii) any
Stock which is more than 65% of the total combined voting power of all classes
of capital stock of any Foreign Corporation entitled to vote.

 

(d) Each Pledgor hereby authorizes the Pledgee to attach each Supplement to
Pledge and Security Agreement to this Pledge and Security Agreement and agrees
that all Ownership Interests listed on any Supplement to Pledge and Security
Agreement (including any schedule(s) thereto) delivered to the Pledgee shall for
all purposes hereunder constitute Pledged Collateral.

 

(e) Each Pledgor will, at the request of the Pledgee, deliver an opinion of
counsel, in form and substance reasonably satisfactory to the Pledgee, as to the
validity and perfection of the security interest granted in the Pledged
Collateral identified in any Supplement to Pledge and Security Agreement
(including any schedule(s) thereto) and the proceeds thereof.

 

(f) With respect to each Partnership Interest, each Pledgor shall provide each
of the following to Pledgee at Pledgee’s request:

 

(i) such agreements, motions, and stipulations as are necessary for the entry of
judgment against such Pledgor for the purpose of obtaining a charging lien or
charging order (each being referred to as a “Charging Order”) against the
respective Pledged Partnership with respect to all Partnership Interests, as
well as such other documents and instruments as necessary to index each Charging
Order in the state where such Pledged Partnership is organized and in all other
jurisdictions as are necessary to enforce the Charging Order including, without

 

J-15

Pledge and Security Agreement



--------------------------------------------------------------------------------

limitation the state in which the principal office of such Pledged Partnership
is located;

 

(ii) such agreements, documents and instruments signed and delivered by the
respective Pledged Partnerships as are necessary to enter and enforce all
Charging Orders; and

 

(iii) such agreements and acknowledgments of the other partners of the Pledged
Partnerships which are necessary to enter and enforce each and every Charging
Order, including, if necessary or desirable, an amendment of the subject
partnership agreement.

 

8. Voting Rights; Dividends.

 

(a) So long as no Event of Default under the Credit Agreement or Notified
Acceleration Event shall have occurred and be continuing (and, in the case of
Section 8(a)(i) below, until written notice from the Pledgee, acting at the
direction of the Majority Banks, to the Pledgors):

 

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof;
provided that no vote shall be cast or any consent, waiver or ratification given
or any action taken which would violate, result in breach of any covenant
contained in, or be inconsistent with any of the terms of this Agreement, any
Secured Debt Document, or which would have the effect of materially impairing
the value of the Pledged Collateral or any part thereof or the position or
interests of the Pledgee, acting at the direction of the Majority Banks, or any
Secured Creditor. All such rights of such Pledgor to vote and to give consents,
waivers and ratifications shall cease in case an Event of Default shall occur
and be continuing and, except in the case of a Bankruptcy Default with respect
to such Pledgor, the Pledgee, acting at the direction of the Majority Banks,
shall have notified such Pledgor of such cessation, and the Pledgee shall have
exercised its rights under Section 15 of this Agreement.

 

(ii) All cash dividends payable in respect of the Pledged Stock, all payments in
respect of the Pledged Notes and all distributions in respect of the Pledged
Partnership Interests and Pledged LLC Interests shall be paid to the respective
Pledgor, provided that all dividends payable in respect of the Pledged Stock
which are determined by the Pledgee to represent in whole or in part an
extraordinary, liquidating or other distribution in return of capital, to the
extent so determined to represent an extraordinary, liquidating or other
distribution in return of capital, and all distributions in respect of the
Pledged Partnership Interests and Pledged LLC Interests (other than those not
prohibited by Section 8.10 of the Credit Agreement) shall be paid to the Pledgee
and retained by it as part of the Pledged Collateral (unless such cash dividends
or distributions are applied to repay the Obligations pursuant to Section 15 of
this Agreement). The

 

J-16

Pledge and Security Agreement



--------------------------------------------------------------------------------

Pledgee shall also be entitled to receive directly, and to retain as part of the
Pledged Collateral:

 

(iii) all other property (other than cash) paid or distributed by way of
dividend or distribution, as the case may be, in respect of the Pledged Stock,
Pledged Partnership Interests and Pledged LLC Interests;

 

(x) all other property which may be paid in respect of the Pledged Collateral by
reason of any consolidation, merger, conveyance of assets, liquidation or
similar corporate, partnership or limited liability company, as the case may be,
reorganization; and

 

(y) all other or additional stock or other securities or property (including
cash) paid or distributed in respect of the Pledged Collateral by way of stock
split, spin-off, split-up, reclassification, combination of shares or similar
rearrangement.

 

(z) Upon the occurrence and during the continuation of an Event of Default under
the Credit Agreement or of a Notified Acceleration Event:

 

(iv) All rights of each Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
8(a)(i) above shall cease upon written notice from the Pledgee to the Pledgors
(except that no such notice shall be required in the case of a Bankruptcy
Default with respect to such Pledgor), and all such rights shall thereupon
become vested in the Pledgee (acting at the direction of the Majority Banks) who
shall thereupon have the sole right to exercise such voting and other consensual
rights during such continuance.

 

(v) All rights of each Pledgor to receive the dividends, payments and other
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) above shall cease upon written notice from the
Pledgee to such Pledgor (except that no such notice shall be required in the
case of a Bankruptcy Default), and all such rights shall thereupon become vested
in the Pledgee (acting at the direction of the Majority Banks) who shall
thereupon have the sole right to receive and hold as Pledged Collateral such
dividends, payments and other distributions during such continuance.

 

(vi) All dividends, payments and other distributions which are received by a
Pledgor contrary to the provisions of paragraph (ii) of this Section 8(b) shall
be received in trust for the benefit of the Pledgee (acting at the direction of
the Majority Banks), shall be segregated from other funds of such Pledgor and
shall be forthwith paid over to the Pledgee as Pledged Collateral in the same
form as so received (with any necessary endorsement).

 

(b) In order to permit the Pledgee (acting at the direction of the Majority
Banks) to exercise the voting and other rights which it may be entitled to
exercise

 

J-17

Pledge and Security Agreement



--------------------------------------------------------------------------------

pursuant to Section 8(b)(i) above, and to receive all dividends, payments and
distributions which it may be entitled to receive under Section 8(b)(ii) above,
each Pledgor shall, if necessary, upon written notice from the Pledgee, from
time to time execute and deliver to the Pledgee appropriate proxies, dividend
payment orders and other instruments as the Pledgee (acting at the direction of
the Majority Banks) may reasonably request.

 

9. Transfers and Other Liens; Additional Securities.

 

(a) Each Pledgor agrees that it will not (i) sell, assign or transfer or
otherwise dispose of, or grant any option or warrant (other than options in
favor of the Ultimate Parent) with respect to, any of the Pledged Collateral,
except to the extent permitted by Section 8.03 of the Credit Agreement or (ii)
create or permit to exist any Lien, security interest, or other charge or
encumbrance upon or with respect to any of the Pledged Collateral, except for
the Lien in favor of the Pledgee under this Agreement and except to the extent
otherwise permitted by Section 8.02 of the Credit Agreement.

 

(b) Each Pledgor agrees that it will, to the extent possible, cause any entity,
the Ownership Interests of which are pledged hereunder, not to issue any stock
or other securities in addition to or in substitution for the Pledged Collateral
unless such stock or other securities are issued to a Pledgor under this
Agreement.

 

10. PLEDGEE APPOINTED ATTORNEY-IN-FACT. EACH PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE PLEDGEE AS SUCH PLEDGOR’S TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH PLEDGOR AND
IN THE NAME OF SUCH PLEDGOR OR OTHERWISE, FROM TIME TO TIME IN THE PLEDGEE’S
REASONABLE DISCRETION FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS
AGREEMENT, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, TO TAKE ANY ACTION
AND TO EXECUTE ANY DOCUMENT OR INSTRUMENT WHICH THE PLEDGEE MAY DEEM REASONABLY
NECESSARY OR ADVISABLE, INCLUDING, WITHOUT LIMITATION, UPON THE OCCURRENCE AND
DURING THE CONTINUATION OF ANY EVENT OF DEFAULT OR NOTIFIED ACCELERATION EVENT,
TO RECEIVE, ENDORSE AND COLLECT ALL INSTRUMENTS MADE PAYABLE TO SUCH PLEDGOR
REPRESENTING ANY DIVIDEND, INTEREST OR PRINCIPAL PAYMENT OR OTHER DISTRIBUTION
IN RESPECT OF THE PLEDGED COLLATERAL OR ANY PART THEREOF AND TO GIVE FULL
DISCHARGE FOR THE SAME. EACH PROXY, STOCK POWER, AND SIMILAR POWER NOW OR
HEREAFTER GRANTED (INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), IS COUPLED
WITH AN INTEREST AND IRREVOCABLE.

 

11. Pledgee May Perform. If any Pledgor fails to perform any agreement contained
herein, the Pledgee may, upon prior notice to such Pledgor (other than in
connection with a Bankruptcy Default) but shall not be obligated to, itself
perform, or cause performance of, such agreement, and the reasonable expenses of
the Pledgee incurred in connection therewith shall constitute Obligations
hereunder.

 

J-18

Pledge and Security Agreement



--------------------------------------------------------------------------------

12. The Pledgee as Collateral Agent. The Pledgee will hold in accordance with
this Agreement all items of the Pledged Collateral at any time received under
this Agreement. It is expressly understood and agreed that the obligations of
the Pledgee as holder of the Pledged Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement. The Pledgee shall act hereunder on
the terms and conditions set forth in Article X of the Credit Agreement.

 

13. Appointment of Subagents; Endorsements. The Pledgee shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Pledged Collateral, which may be held (in the discretion of the Pledgee)
in the name of the applicable Pledgor, endorsed or assigned in blank or in favor
of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee. The Pledgee agrees to promptly notify the relevant
Pledgor after the appointment of any sub-agent; provided however that the
failure to give notice shall not affect the validity of such appointment.

 

14. Reasonable Care. The Pledgee shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if the Pledged Collateral is accorded treatment substantially equal to that
which the Pledgee accords its own property of a similar nature, it being
understood that neither the Pledgee nor any other Secured Creditor shall have
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not the Pledgee or any other Secured Creditor has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.

 

15. Remedies Upon Default.

 

(a) If any Event of Default, Bankruptcy Default or Notified Acceleration Event
shall have occurred and be continuing, the Pledgee shall be entitled to exercise
all of the rights, powers and remedies (whether vested in it by this Agreement
or any other Secured Debt Document or by law) for the protection and enforcement
of its rights in respect of the Pledged Collateral, including, without
limitation, all the rights and remedies of a secured party upon default under
the Uniform Commercial Code, and the Pledgee shall be entitled, without
limitation, to exercise any or all of the following rights, which each Pledgor
hereby agrees to be commercially reasonable:

 

(i) to sell without notice except as specified below, the Pledged Collateral or
any part thereof in one or more parcels at a public or private sale, at any
exchange, broker’s board or at any of the Pledgee’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Pledgee
may deem commercially reasonable;

 

(ii) to receive all amounts payable in respect of the Pledged Collateral
otherwise payable under Section 8(a) hereof to such Pledgor;

 

(iii) to transfer all or any part of the Pledged Collateral into the Pledgee’s
name or the name of its nominee or nominees (the Pledgee agrees to

 

J-19

Pledge and Security Agreement



--------------------------------------------------------------------------------

promptly notify the relevant Pledgor after such transfer; provided, however,
that the failure to give such notice shall not affect the validity of such
transfer);

 

(iv) to accelerate or demand any Pledged Note hereunder which may be accelerated
or demanded in accordance with its terms, and take any other lawful action to
collect upon any such Pledged Note (including, without limitation, to make any
demand for payment thereon); and

 

(v) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Pledged Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine; provided that at least 10 days notice of the time and place of any
such sale shall be given to such Pledgor. The Pledgee shall not be obligated to
make such sale of the Pledged Collateral regardless of whether any such notice
of sale has theretofore been given. Each purchaser at any such sale shall hold
the property so sold absolutely free from any claim or right on the part of each
Pledgor, and each Pledgor hereby waives and releases to the fullest extent not
prohibited by law any right or equity of redemption with respect to the Pledged
Collateral, whether before or after sale hereunder, all rights, if any, of
marshalling the Pledged Collateral and any other security for the Obligations or
otherwise, and all rights, if any, of stay and/or appraisal which it now has or
may at any time in the future have under rule of law or statute now existing or
hereafter enacted. At any such sale, unless prohibited by applicable law, the
Pledgee on behalf of the Secured Creditors may bid for and purchase all or any
part of the Pledged Collateral so sold free from any such right or equity of
redemption. Neither the Pledgee nor any other Secured Creditor shall be liable
for failure to collect or realize upon any or all of the Pledged Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto.

 

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Pledged Ownership Interests pursuant to this Section
15, and such Pledged Ownership Interests or the part thereof to be sold shall
not, in the reasonable opinion of the Pledgee, be effectively registered
pursuant to the Securities Act of 1933, as amended (or any similar statute then
in effect) (the “Act”), the Pledgee may, in its sole and absolute discretion,
sell such Pledged Ownership Interests or part thereof by private sale in such
manner and under such circumstances as Pledgee may deem necessary or advisable
in order that such sale may legally be effected without such registration.
Without limiting the generality of the foregoing, in any such event the Pledgee,
in its sole and absolute discretion, (i) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Ownership Interests or part thereof shall have been filed under the
Act, (ii) may approach and negotiate with a single possible purchaser to effect
such sale and (iii) may restrict such sale to a purchaser

 

J-20

Pledge and Security Agreement



--------------------------------------------------------------------------------

who will represent and agree that such purchaser is purchasing for its own
account, for investment, and not with a view to the distribution or sale of such
Pledged Ownership Interests or part thereof. In the event of any such sale, the
Pledgee shall incur no responsibility or liability for selling all or any part
of the Pledged Ownership Interests at a price which the Pledgee may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might be realized if the sale were deferred
until the registration as aforesaid. Each Pledgor acknowledges that any such
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall, to the extent not prohibited by
applicable law, be deemed to have been made in a commercially reasonable manner.

 

(c) Each Pledgor acknowledges that notwithstanding the legal availability of a
private sale or a sale subject to the restrictions described above in clause (b)
of this Section 15, the Pledgee may, in its discretion, elect to register any or
all the Pledged Collateral under the Act (or any applicable state securities
law) in accordance with its rights hereunder; however, the Pledgee shall be
under no obligation to exercise such right or to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the registrant to
register such securities for public sale under the Act, or under applicable
state securities laws, even if the registrant would agree to do so.

 

(d) If the Pledgee determines to exercise its right to sell any or all of the
Pledged Collateral, upon written request, the Pledgors shall, from time to time,
furnish to the Pledgee all such information as the Pledgee may reasonably
request in order to determine the number of shares of Stock and other
instruments included in the Pledged Collateral which may be sold by the Pledgee
in exempt transactions under the Act and rules of the Securities and Exchange
Commission (the “SEC”) thereunder, as the same are from time to time in effect.

 

16. Registration and Related Rights.

 

(a) If an Event of Default shall have occurred and be continuing and any Pledgor
shall have received from the Pledgee a written request or requests that such
Pledgor cause any registration, qualification or compliance under any Federal or
state securities law or laws to be effected with respect to all or any part of
the Pledged Stock, Pledged Partnership Interests or Pledged LLC Interests, as
the case may be, such Pledgor as soon as practicable and at its expense will use
its reasonable best efforts to cause such registration to be effected (and be
kept effective) and will use its reasonable best efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Pledged Stock, Pledged Partnership Interests or Pledged LLC Interests, as the
case may be, including, without limitation, registration under the Act (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with any
other governmental requirements; provided that the Pledgee shall furnish to such
Pledgor such information regarding the Pledgee as such Pledgor may reasonably
request in writing and as shall be required in connection with any such
registration, qualification or compliance. Each Pledgor will cause the Pledgee

 

J-21

Pledge and Security Agreement



--------------------------------------------------------------------------------

to be kept reasonably advised in writing as to the progress of each such
registration, qualification or compliance and as to the completion thereof, will
furnish to the Pledgee such number of prospectuses, offering circulars and other
documents incident thereto as the Pledgee from time to time may reasonably
request, and will indemnify, to the extent not prohibited by law, the Pledgee
and all others participating in the distribution of such Pledged Stock, Pledged
Partnership Interests or Pledged LLC Interests, as the case may be, against all
claims, losses, damages or liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Pledgor or the issuer of such Ownership
Interests by the Pledgee expressly for use therein.

 

(b) Without limitation of the foregoing, if, at any time when the Pledgee in its
sole reasonable discretion determines, following the occurrence and during the
continuation of an Event of Default, Bankruptcy Default or Notified Acceleration
Event, that, in connection with any actual or contemplated exercise of its
rights to sell the whole or any part of the Pledged Collateral hereunder, it is
necessary or advisable to effect a public registration of all or part of the
Pledged Collateral pursuant to the Act, the respective Pledgor shall use its
reasonable best efforts, in an expeditious manner, to cause any issuer of any
Pledged Collateral to:

 

(i) prepare and file with the SEC a registration statement with respect to the
Pledged Collateral and use its best efforts to cause such registration statement
to become and remain effective;

 

(ii) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Act with respect to the sale or other disposition of the
Pledged Collateral covered by such registration statement whenever the Pledgee
shall desire to sell or otherwise dispose of the Pledged Collateral;

 

(iii) furnish to the Pledgee such numbers of copies of a prospectus and a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as the Pledgee may reasonably request in order to facilitate the
public sale or other disposition of the Pledged Collateral by the Pledgee;

 

(iv) use its reasonable best efforts to register or qualify the Pledged
Collateral covered by such registration statement under such other securities or
blue sky laws of such jurisdictions within the United States of America as the
Pledgee shall request, and do such other reasonable acts and things as may be
required of it to enable the Pledgee to consummate the public sale or other
disposition in such jurisdictions of the Pledged Collateral by the Pledgee; and

 

J-22

Pledge and Security Agreement



--------------------------------------------------------------------------------

(v) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable an earnings statement which shall satisfy the provisions
of Section 11 (a) of the Act.

 

(c) Each Pledgor acknowledges the impossibility of ascertaining the amount of
damages which would be suffered by the Pledgee and the Secured Creditors by
reason of the failure by such Pledgor to perform any of the covenants contained
in this Section 16 and, consequently, agrees that, if such Pledgor shall fail to
perform any of such covenants, the Pledgee shall be entitled, to the extent,
permitted by applicable law, to specific performance.

 

17. Decisions Relating to Exercise of Remedies.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Credit Agreement and the other Loan Documents, any Interest Rate Protection
Agreement, or the Mission Guaranty, the Pledgee may exercise, and at the request
of the Majority Banks shall exercise or refrain from exercising, all rights and
remedies hereunder and provided by law, which remedies are cumulative and not
exclusive.

 

(b) By acceptance of the benefit of the security interests granted pursuant to
this Agreement in the Pledged Collateral, the Interest Rate Protection
Creditors, and the Mission Creditors hereby acknowledge that they have no rights
to direct the Pledgee to act or refrain from acting with respect to the Pledged
Collateral, and hereby acknowledge that the Pledgee shall hold the Pledged
Collateral (to the extent such Pledged Collateral is evidenced by certificates,
notes or other instruments delivered to it) for itself and the pro rata benefit
of the Secured Creditors, subject to the terms and conditions hereof, solely for
the purpose of providing them with a pari passu security interest in the Pledged
Collateral (subject to the terms and conditions set forth herein). In any
proceeding under the Bankruptcy Code or any other Federal or state bankruptcy,
insolvency, receivership or similar law and prior to any vote in any such
proceeding, the Interest Rate Protection Creditors, and the Mission Creditors
shall abstain from any such vote which is taken on a committee of secured
creditors or otherwise affects the disposition of the Pledged Collateral.

 

18. Application of Proceeds.

 

(a) All monies collected by the Pledgee upon any sale or other disposition of
the Pledged Collateral, through enforcement, realization hereunder or otherwise,
together with all other monies received by the Pledgee hereunder, shall be
applied as follows:

 

(i) first, to the payment of all Obligations owing to the Pledgee of the type
described in paragraphs (b) and (c) contained in Section 3 hereof;

 

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations (as
defined in paragraph (b) below) shall be paid to the Secured Creditors as
provided in Section 18(e), with each Secured Creditor receiving an

 

J-23

Pledge and Security Agreement



--------------------------------------------------------------------------------

amount equal to its outstanding Primary Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share (as
defined in paragraph (b) below) of the amount remaining to be distributed;

 

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations (as defined in paragraph (b) below) shall be paid to the Secured
Creditors as provided in Section 18(e), with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

 

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 28 hereof, to the relevant Pledgor or to
whomever may be lawfully entitled to receive such surplus.

 

(b) As used in this Section 18, (i) “Pro Rata Share” means, when calculating a
Secured Creditor’s portion of any distribution or amount, that amount (expressed
as a percentage) equal to a fraction, the numerator of which is the then unpaid
amount of such Secured Creditor’s Primary Obligations or Secondary Obligations,
as the case may be, and the denominator of which is the then outstanding amount
of all Primary Obligations or Secondary Obligations, as the case may be; (ii)
“Primary Obligations” means (x) in the case of the Loan Document Obligations,
all principal of, and interest on, all Loans, all Letter of Credit Obligations
(together with all interest accrued thereon) and all fees payable pursuant to
the Loan Documents, (y) in the case of the Interest Rate Protection Obligations,
all amounts due under the Interest Rate Protection Agreements (other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities), and (z) all obligations and liabilities of each
Pledgor to the Mission Creditors, now existing and hereafter incurred under,
arising out of or in connection with the Mission Guaranty; and (iii) ”Secondary
Obligations” means all Obligations other than Primary Obligations.

 

(c) When payments to the Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 18 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction, the numerator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

 

J-24

Pledge and Security Agreement



--------------------------------------------------------------------------------

(d) Each of the Secured Creditors agrees and acknowledges that if the Bank
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement (which shall only occur after all outstanding Loans and Letter of
Credit Obligations with respect to such Letters of Credit have been paid in
full), such amounts shall be paid to the Administrative Agent under the Credit
Agreement and held by it, for the equal and ratable benefit of the Bank
Creditors, as cash security for the repayment of Obligations owing to the Bank
Creditors as such. If any amounts are held as cash security pursuant to the
immediately preceding sentence, then upon the termination of all outstanding
Letters of Credit, and after the application of all such cash security to the
repayment of all Obligations owing to the Bank Creditors after giving effect to
the termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Pledgee
for distribution in accordance with Section 18(a) hereof.

 

(e) Except as set forth in Section 18(d) hereof, all payments required to be
made hereunder shall be made (i) if to the Bank Creditors, to the Administrative
Agent under the Credit Agreement for the account of the Bank Creditors, and (ii)
if to the other Secured Creditors, to the trustee, paying agent or other similar
representative (each a “Representative”) for the other Secured Creditors or, in
the absence of such a Representative, directly to the other Secured Creditors.

 

(f) For purposes of applying payments received in accordance with this Section
18, (i) the Pledgee shall determine the unpaid Primary Obligations and the other
Loan Document Obligations owed to the Bank Creditors and (ii) the Pledgee may
rely on (y) any Interest Rate Protection Creditor to determine the unpaid
Primary Obligations and other Interest Rate Protection Obligations owed to such
Interest Rate Protection Creditor, and (z) any Mission Creditor to determine the
unpaid Primary Obligations and other Mission Guaranty Obligations owed to such
Mission Creditor.

 

(g) It is understood and agreed that the Pledgors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Pledged Collateral hereunder and the aggregate amount of the
sums referred to in clauses (i) through (iii), inclusive, of Section 18(a).

 

(h) Notwithstanding any provision of this Agreement to the contrary, amounts
received pursuant to this Agreement (i) by the Bank Creditors or the Collateral
Agent, Administrative Agent or any other Person for the account or benefit of
any Bank Creditor shall be payable to the Bank Creditors in accordance with the
Credit Agreement, and (ii) by the Nexstar Creditors or the Collateral Agent,
Administrative Agent (as defined in the Nexstar Credit Agreement) or any other
Person for the account or benefit of the Nexstar Creditors shall be payable to
the Nexstar Creditors in accordance with the Nexstar Credit Agreement.

 

19. Purchasers of Pledged Collateral. Upon any sale of any Pledged Collateral by
the Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Pledged Collateral so sold, and such

 

J-25

Pledge and Security Agreement



--------------------------------------------------------------------------------

purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Pledgee or such officer or be
answerable in any way for the misapplication or nonapplication thereof.

 

20. Indemnity. Each Pledgor jointly and severally agrees to indemnify, reimburse
and hold harmless the Pledgee, each other Secured Creditor and their respective
successors, assigns, employees, agents and servants (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and to reimburse each Indemnitee for
all reasonable costs and expenses, including reasonable attorneys’ fees, growing
out of or resulting from any investigation, litigation or proceeding related to
this Agreement or the exercise by any Indemnitee of any right or remedy granted
to it hereunder or under the other Loan Documents, the Mission Guaranty or the
Interest Rate Protection Agreements; provided that no Indemnitee shall be
indemnified pursuant to this Section 20 for losses, damages or liabilities to
the extent caused by the gross negligence or willful misconduct of such
Indemnitee. If and to the extent that the obligations of each Pledgor under this
Section 20 are unenforceable for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is not prohibited under applicable law. Each Pledgor agrees that upon
written notice by any Indemnitee of the assertion of any liability, obligation,
damage, injury, penalty, claim, demand, action, suit or judgment, such Pledgor
shall assume full responsibility for the defense thereof. Each Indemnitee agrees
to use its best efforts to promptly notify the relevant Pledgor of any such
assertion of which such Indemnitee has knowledge. Any amounts paid by any
Indemnitee, as to which such Indemnitee has the right to reimbursement, shall
constitute Obligations secured by the Pledged Collateral. The indemnity
obligations of each Pledgor contained in this Section 20 shall continue in full
force and effect notwithstanding the full payment of all the Loans incurred
under the Credit Agreement, the termination of all Interest Rate Protection
Agreements, and the Mission Guaranty and the payment of all other Obligations
and notwithstanding the discharge thereof.

 

21. Expense. Each Pledgor will upon demand pay to the Pledgee the amount of any
and all reasonable expenses and the reasonable fees and expenses of its counsel
(including, without duplication, the allocated cost of staff counsel) and of any
experts and agents, which the Pledgee may incur in connection with (a) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral; (b) the exercise or enforcement
of any of the rights of the Pledgee or any other Secured Creditor hereunder; or
(c) the failure by any Pledgor to perform or observe any of the provisions
hereof.

 

22. Notices. All notices, requests and other communications hereunder shall be
in writing (including, unless the context expressly otherwise provides,
facsimile transmission) and mailed, transmitted by facsimile, or delivered:

 

(a) if to any Pledgor, to the address or facsimile number specified for notices
on the applicable signature page hereof;

 

J-26

Pledge and Security Agreement



--------------------------------------------------------------------------------

(b) if to the Pledgee, at:

 

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, Texas 75202

Attention: Steven Renwick

Tel: (214) 209-1867

Fax: (214) 209-9390;

 

(c) if to any Bank (other than the Pledgee), at such address or facsimile number
as such Bank shall have specified in the Credit Agreement;

 

(d) if to any Interest Rate Protection Creditor, at such address or facsimile
number as such Interest Rate Protection Creditor shall have specified in writing
to each Pledgor and the Pledgee;

 

(e) if to any Mission Creditor, at such address or facsimile number as such
Mission Creditor shall have specified in writing to each Pledgor and the
Pledgee;

 

(f) or at such address or facsimile number as shall have been furnished in
writing by any Person described above to the party giving such notice or making
such request or other communication hereunder.

 

23. No Waiver. No delay on the part of the Pledgee or any other Secured Creditor
in exercising or enforcing any power of sale, Lien, option or other right
hereunder, and no notice or demand which may be given to or made upon any
Pledgor by the Pledgee or any other Secured Creditor with respect to any power
of sale, Lien, option or other right hereunder, shall constitute a waiver
thereof, or limit or impair the right of the Pledgee or any other Secured
Creditor to take any action or to exercise any power of sale, Lien, option, or
any other right hereunder, without notice or demand (except as expressly set
forth in this Agreement or to the extent required by law) or prejudice the
rights of the Pledgee or any other Secured Creditor hereunder or the rights of
the Pledgee or any other Secured Creditor under any of the other Secured Debt
Documents as against any Pledgor in any respect.

 

24. Amendments, Waivers and Consents. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Pledgor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Pledgee (with the consent of the Majority Banks or, to the extent required by
Section 11.01(a)(vii) of the Credit Agreement, with the consent of each of the
Banks), and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided however, that no
such change, waiver, modification or variance shall be made to Section 18 hereof
or this Section 24 without the consent of each Secured Creditor adversely
affected thereby, and provided further, that any change, waiver, modification or
variance affecting the rights and benefits of a single Class of Secured
Creditors (and not all Secured Creditors in a like or similar manner) shall
require the written consent of the Requisite Creditors of such Class of Secured
Creditors. No delay on the part of the Pledgee in exercising any of its rights,
remedies, powers and privileges hereunder or partial or single exercise thereof,
shall constitute a waiver thereof. No notice to or demand on any Pledgor in any
case shall entitle it to any other or further notice or demand in

 

J-27

Pledge and Security Agreement



--------------------------------------------------------------------------------

similar or other circumstances or constitute a waiver of any of the rights of
the Pledgee to any other or further action in any circumstances without notice
or demand.

 

25. Pledgors’ Obligations Absolute. The obligations of each Pledgor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation:

 

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Secured Debt Documents, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

 

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement;

 

(c) any furnishing of any additional security to the Pledgee or its assignee or
any acceptance thereof or any release of any security by the Pledgee or its
assignee;

 

(d) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

 

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

 

26. Continuing Security Interest. This Agreement shall create a continuing first
priority security interest in the Pledged Collateral, and shall (a) remain in
full force and effect until the Lien Termination Date; (b) continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by the obligee of the Obligations, all as though such payment or performance had
not been made; (c) be binding upon each Pledgor, its successors and assigns; and
(d) inure, together with the rights and remedies of the Pledgee hereunder, to
the benefit of the Secured Creditors and their respective successors,
transferees and assigns. Upon the occurrence of the Lien Termination Date, each
Pledgor shall be entitled to the return, upon its request and at its expense and
without recourse, representation or warranty, of such of the Pledged Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof.

 

27. Actions Requiring FCC Approval.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, or any
of the documents executed pursuant hereto, the Pledgee will not take any action
pursuant to this Agreement, or any such documents, which would constitute or
result in any assignment of any FCC license or any transfer of control of the
holder of any FCC license if such assignment of such license or such transfer of
control would require under

 

J-28

Pledge and Security Agreement



--------------------------------------------------------------------------------

then existing law (including the Communications Act or the written policies,
rules and regulations promulgated by the FCC), the prior approval of the FCC,
without first obtaining such approval. In connection with this Section 27(a),
the Pledgee shall be entitled to rely upon the advice of FCC counsel of the
Pledgee’s choice with respect to such assignment or transfer whether or not the
advice rendered is ultimately determined to have been accurate.

 

(b) If an Event of Default shall have occurred and be continuing, each Pledgor
shall take any action that the Pledgee may request in the exercise of its rights
and remedies under this Agreement in order to transfer or assign the Pledged
Collateral to the Pledgee or to such one or more third parties as the Pledgee
may designate, or to a combination of the foregoing. To enforce the provisions
of this Section 27, after an Event of Default shall have occurred and be
continuing, the Pledgee is empowered to seek from the FCC and any other
Governmental Authority, to the extent required, consent to or approval of any
involuntary assignment or transfer of control of any entity whose Pledged
Collateral is subject to this Agreement for the purpose of seeking a bona fide
purchaser to whom the Pledged Collateral will be assigned and control will
ultimately be transferred. Each Pledgor agrees to cooperate with any such
purchaser and with the Pledgee in the preparation, execution and filing of any
applications and other documents and providing any information that may be
necessary or helpful in obtaining the FCC’s consent to the assignment to such
purchaser of the Pledged Collateral. Each Pledgor hereby agrees to consent to
any such involuntary transfer of control upon the request of the Pledgee after
and during the continuation of an Event of Default and, without limiting any
rights of the Pledgee under this Agreement, to authorize the Pledgee to nominate
a trustee or receiver to assume control of the Pledged Collateral, subject only
to required judicial, FCC or other consent required by any Governmental
Authority, in order to effectuate the transactions contemplated in this Section
27. Such trustee or receiver shall have all the rights and powers as provided to
it by law or court order, or to the Pledgee under this Agreement. Each Pledgor
shall cooperate fully in obtaining the consent of the FCC and the approval or
consent of each other Governmental Authority required to effectuate the
foregoing.

 

(c) Each Pledgor shall use its best efforts to assist in obtaining consent or
approval of the FCC and any other Governmental Authority, if required, for any
action or transactions contemplated by this Agreement, including, without
limitation, the preparation, execution and filing with the FCC of the
transferor’s or assignor’s portion of any application or applications for
consent to the transfer of control or assignment necessary or appropriate under
the FCC’s rules and regulations for approval of the transfer or assignment of
any portion of the Pledged Collateral.

 

(d) Each Pledgor hereby acknowledges and agrees that the Pledged Collateral is a
unique asset and that a violation of any Pledgor’s covenant to cooperate with
respect to any regulatory consents would result in irreparable harm to the
Pledgee for which monetary damages are not readily ascertainable. Each Pledgor
further agrees that, because of the unique nature of its undertakings in this
Section 27, the same may be specifically enforced, and it hereby waives, and
agrees to waive, any claim or defense

 

J-29

Pledge and Security Agreement



--------------------------------------------------------------------------------

that the Pledgee would have an adequate remedy at law for the breach of such
undertakings.

 

(e) Without limiting the obligations of any Pledgor hereunder in any respect,
each Pledgor further agrees that if such Pledgor, upon or after the occurrence
of an Event of Default, should fail or refuse to execute any application or
other document necessary or appropriate to obtain any governmental consent
necessary or appropriate for the exercise of any right of the Pledgee hereunder,
such Pledgor agrees that such application or other document may be executed on
such Pledgor’s behalf by the clerk or other representative of any court or other
forum in any competent jurisdiction without notice to such Pledgor pursuant to
an order of such court or forum.

 

28. Termination; Release.

 

(a) It is expressly acknowledged and agreed that the Liens and security
interests granted under this Agreement for the benefit of the Secured Creditors
(i) prior to the Lien Termination Date, (x) shall be released by the Pledgee,
without the necessity of the consent of any Secured Creditor, upon the
consummation of any transaction permitted by Section 8.03 of the Credit
Agreement (including as permitted pursuant to any amendment or waiver to Section
8.03 in accordance with the terms of the Credit Agreement), but in each case
only with respect to that portion of the Pledged Collateral subject to such
transaction and not including the proceeds thereof, and (y) may be released by
the Pledgee, with the consent of the Majority Banks or, to the extent required
by Section 11.01(a)(vii) of the Credit Agreement, with the consent of each of
the Banks, with respect to all or any portion of the Pledged Collateral and (ii)
shall be released on the Lien Termination Date with respect to all of the
Pledged Collateral pursuant to paragraph (b) of this Section 28. Upon any
release of the type described in the immediately preceding sentence, the Pledgee
shall, at the request and expense of the Pledgors, release the Pledged
Collateral being released and execute and deliver to the Pledgors such
instrument or instruments acknowledging the release of such Pledged Collateral
from this Agreement as reasonably requested by such Pledgor, and will duly
assign, transfer and deliver to the respective Pledgor (without recourse and
without any representation or warranty) such of the Pledged Collateral that is
to be released as described above and is in the possession of the Pledgee.

 

(b) Following the Lien Termination Date, this Agreement shall terminate,
(provided that all indemnities set forth herein including, without limitation,
Section 20 hereof, shall survive any such termination) and the Pledgee, at the
request and expense of the Pledgors, will execute and deliver to the Pledgors
such instrument or instruments acknowledging the satisfaction and termination of
this Agreement as reasonably requested by the Pledgor, and will duly assign,
transfer and deliver to the Pledgors (without recourse and without any
representation or warranty) such of the Pledged Collateral as may be in the
possession of the Pledgee and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement, together with any moneys at the time
held by the Pledgee hereunder.

 

J-30

Pledge and Security Agreement



--------------------------------------------------------------------------------

(c) At any time that the Pledgors desire that Pledged Collateral be released as
provided in the foregoing Section 28(a) or (b), it shall, upon the request of
the Pledgee, deliver to the Pledgee a certificate signed by a Responsible
Officer stating that the release of the respective Pledged Collateral is
permitted pursuant to Section 28(a) or (b) as the case may be.

 

(d) The Pledgee shall have no liability whatsoever to any Secured Creditor as a
result of any release of any Pledged Collateral by it in accordance with this
Section 28.

 

29. Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.

 

30. WAIVER OF JURY TRIAL. EACH PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
JURY TRIAL IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATED IN ANY WAY TO THIS AGREEMENT.

 

31. GOVERNING LAW. THIS AGREEMENT IS ENTERED INTO PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (EXCEPT TO THE EXTENT THE LAWS OF ANOTHER
JURISDICTION GOVERN PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY
INTEREST GRANTED PURSUANT TO THIS AGREEMENT).

 

32. Joinder.

 

(a) Each Pledgor shall cause each of its Subsidiaries that may from time to time
be formed and that is not already a party hereto to become a “Pledgor” hereunder
by executing and delivering to the Pledgee a Joinder to Pledge and Security
Agreement in substantially the form of Annex B hereto. Any such Subsidiary shall
thereafter be deemed a “Pledgor” for all purposes under this Agreement.

 

(b) Each Pledgor further agrees to take such actions as the Pledgee reasonably
deems necessary or desirable to effect the foregoing and to permit the Pledgee
to exercise any of its rights and remedies hereunder, and agrees to provide an
opinion of counsel reasonably satisfactory to the Pledgee with respect to the
validity and enforceability of any such pledge and security interest hereunder,
any such Subsidiary that is to become a party hereto and such other matters as
may be reasonably requested by the Pledgee, in each case promptly upon request
of the Pledgee.

 

33. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterpart originals executed
by all the parties hereto shall be delivered to the Pledgee, and a copy thereof
shall be furnished to the Borrower or any other Pledgor promptly upon request
therefor.

 

J-31

Pledge and Security Agreement



--------------------------------------------------------------------------------

34. Headings Descriptive. The headings of the several sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

35. Liability Limitations. Notwithstanding anything in this Agreement to the
contrary, the obligations of each Pledgor (other than the Borrower) under this
Agreement shall be limited to a maximum aggregate amount equal to the largest
amount that would not render such Pledgor’s obligations hereunder subject to
avoidance as a fraudulent transfer or fraudulent conveyance under Section 548 of
Title 11 of the United States Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case after
giving effect to all other liabilities of such Pledgor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Pledgor in respect of intercompany Indebtedness
to the Borrower or any Subsidiary or Affiliate of the Borrower to the extent
that such Indebtedness would be discharged in an amount equal to the amount paid
by such Pledgor hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement or contribution of such Pledgor
pursuant to (a) applicable law, or (b) any agreement providing for rights of
subrogation, reimbursement or contribution in favor of such Pledgor, or for an
equitable allocation among such Pledgor, the Borrower and/or any other Person of
obligations arising under guaranties by such Persons.

 

36. No Subrogation. Notwithstanding any foreclosure or other realization upon
any Pledged Collateral, payment or payments by any Pledgor hereunder, or any
set-off or application of funds of any Pledgor by any Secured Creditor, no
Pledgor shall be entitled to be subrogated to any of the rights of any Secured
Creditor against the Borrower or any other Person or guarantee or right of
offset held by any Secured Creditor of the payment of the Obligations, nor shall
any Pledgor seek or be entitled to any reimbursement or contribution from the
Borrower, any other Pledgor, or any other Person in respect of foreclosure of
other realization upon any Pledged Collateral or payments made by such Pledgor
hereunder, until all amounts owing to the Secured Creditors by the Borrower on
account of the Obligations are indefeasibly paid in full in cash. If any amount
shall be paid to any Pledgor on account of the subrogation rights at any time
when all of the Obligations have not been indefeasibly paid in full in cash,
such amount shall be held by such Pledgor in trust for the Secured Creditors,
segregated from other funds of such Pledgor, and shall, immediately upon receipt
by such Pledgor, be turned over to the Pledgee in the exact form received by
such Pledgor (duly endorsed by such Pledgor to the Pledgee, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Pledgee may determine.

 

37. Restatement. This Agreement is an amendment and restatement of the Existing
Pledge Agreement. Each Pledgor that is a party thereto affirms its grant of a
security interest, pledge and assignment in the Existing Pledge Agreement and
agrees that except for the Liens in the Pledged Collateral, which remain valid,
binding, and enforceable first priority Liens for the benefit of the Pledgee and
the Secured Creditors, this Agreement restates the Existing Pledge Agreement in
its entirety. This Agreement is not intended as, and shall not be construed as,
a release or novation of any Lien granted pursuant to the Existing Pledge
Agreement.

 

[Remainder of page intentionally left blank; signature pages follow]

 

J-32

Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Restated Pledge
and Security Agreement to be duly executed and delivered as of the date first
above written.

 

PLEDGORS:

 

NEXSTAR BROADCASTING, INC.

NEXSTAR BROADCASTING GROUP, INC.

NEXSTAR FINANCE HOLDINGS, INC.

 

By:

 

/s/ Shirley Green

   

--------------------------------------------------------------------------------

Print Name:

       

--------------------------------------------------------------------------------

Print Title:

 

Vice President, Finance

of each of the above-named entities

 

Address of all Pledgors:

 

909 Lake Carolyn Parkway, Suite 1450

Irving, Texas 75039

Attention: Perry Sook

Telephone: (972) 373-8800

Facsimile:    (972) 373-8888

 



--------------------------------------------------------------------------------

Pledgee:

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

/s/ Steven P. Renwick

   

--------------------------------------------------------------------------------

Print Name:

       

--------------------------------------------------------------------------------

Print Title:

 

Principal

 

34